Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it appears that rather than emitting light toward the light detecting elements (as recited in lines 6 and 8), the light is emitted toward a transparent substrate, which reflects the light toward the light detecting elements (see page 8, para. 0018 of the specification filed on 03/17/2020).  Also, claim 1 is not clear as to whether lines 6 and 8 intend that the light is emitted “toward” each of the plurality of light detecting elements or just some of them.
Claims 2-12 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 13 is indefinite because it appears that rather than emitting light toward the light detecting elements (as recited in lines 10 and 13), the light is emitted toward a transparent substrate, which reflects the light toward the light detecting elements (see page 8, para. 0018 of the specification filed on 03/17/2020).  
Claims 14-20 are indefinite by virtue of their claim dependency upon indefinite claim 13.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 13 would be allowable because the prior art fails to teach or fairly suggest the optical rain sensors having the arrangements of light emitting elements and light detecting elements arranged as recited in the above noted claims in combination with the two modes of operation recited in the above noted claims when corrected for the indefinite language discussed above.  Claims 2-12 and 14-20 would be allowable by virtue of their claim dependency upon one of otherwise allowable claims 1 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The additional reference made of record disclose optical rain sensors of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878